Citation Nr: 0837243	
Decision Date: 10/29/08    Archive Date: 11/05/08	

DOCKET NO.  07-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for coronary artery disease 
(status-post heart attack and stent placement) secondary to 
or aggravated by service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1968 to July 
1971.  He had service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, North Dakota.  The veteran requested and 
was scheduled for a Travel Board hearing, but thereafter 
failed to appear for such hearing.  There is no further 
hearing request.  The case is not ready for appellate review 
and must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In August 2005, the veteran filed claims for service 
connection for diabetes mellitus and heart disease, among 
others.  Following VA examination in December 2005, service 
connection for diabetes was granted based upon presumed 
herbicide exposure from his service in Vietnam.  However, 
service connection for heart disease was denied.

The veteran was provided good and adequate Veterans Claims 
Assistance Act (VCAA) notice in September 2005.  Later, the 
RO referred these claims for VA examination and a request for 
opinions.  The request for opinions expressly requested the 
doctor to indicate whether or not that the veteran's heart 
disease had been caused by or was aggravated beyond ordinary 
progress by his service-connected diabetes.  The veteran was 
provided this VA examination in December 2005.  The examining 
physician had access to and reviewed the veteran's claims 
folder and examined the veteran.  The conclusion of this 
examination report contains an opinion that the veteran's 
heart disease, manifested by an acute myocardial infarction 
(heart attack) with stent placement in December 2003, was not 
likely caused by his diabetes which was diagnosed after the 
occurrence of the heart attack in April or June 2004.  

However, this VA examination report offered no opinion or 
discussion on the associated question of whether or not the 
veterans' service-connected diabetes aggravated or increased 
the veteran's heart disease severity beyond ordinary progress 
as was requested by the RO.  The March 2007 Statement of the 
Case includes a statement that the VA physician offered an 
opinion that the veteran's diabetes did not aggravate his 
heart condition, but this statement is entirely in error as 
the VA examination includes no discussion of the question of 
aggravation whatsoever.  

Accordingly, the appeal must be REMANDED to the RO for the 
following actions:

1.  The Board finds that the formal VCAA 
notice of September 2005 was adequate.  
However, the Board notes that the 
December 2005 VA examination report 
refers to the fact that the veteran had 
received treatment by the Indian Health 
Service at Fort Thompson, and these 
records were not available to the 
physician for review but were expected to 
be forthcoming.  This examination report 
also indicates that the veteran was 
treated by the Indian Health Service at 
Chamberlain by a Dr. Jones, and that 
those records had been requested as well.  
The RO should review the claims folder 
and request production of all records of 
the veteran's treatment with the Indian 
Health Service at Fort Thompson or at 
Chamberlain, or at any other location 
where the veteran may have received 
treatment.  Additionally, the RO should 
collect all records of the veteran's 
treatment with VA which are not already 
on file.  It appears that the VA 
treatment records presently on file 
extend through May 2005.  All medical 
records obtained must be included in the 
claims folder.

2.  After completing the above 
development, the veteran's claims folder 
should be referred back to the VA 
physician who examined him in December 
2005 (Dr. Rydberg).  This physician 
should be requested to thoroughly review 
the veteran's claims folder and clinical 
record and to again address the questions 
of whether:  (1) the veteran's service-
connected adult-onset diabetes mellitus 
caused the onset of his heart disease 
(manifested by a heart attack and stent 
placement), and (2) also the associated 
question of whether the veteran's 
service-connected adult-onset diabetes 
mellitus has in any way increased the 
veteran's heart disease.  Although this 
physician has already reported that the 
veteran's heart attack and stent 
placement appears to have occurred prior 
to the veteran's initial diagnosis of 
diabetes, he has not previously answered 
the question of whether or not the 
veteran's service-connected diabetes has 
aggravated the veteran's heart disease.  
This physician must address both 
questions with reference to the veteran's 
clinical history on file, and he must 
provide a statement of reasons and bases 
supporting each opinion provided.  

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of VCAA 
compliance and the development requested 
in this remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



